U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended May 31, 2010. o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 0F 1934 For the transition period from to . Commission File Number 0-15482 ONCOLOGIX TECH, INC. (Name of Small Business Issuer as Specified in Its Charter) Nevada 86-1006416 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O. Box 8832 Grand Rapids, MI49518-8832 (Address of principal executive offices) (616) 977-9933 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filero Accelerated Filer o Non-accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x As of June 7, 2010, there were 186,122,326 shares of common stock, par value $.001 per share, outstanding. Transitional Small Business Disclosure Format (Check One):Yes o No x 1 EXPLANATORY NOTE This amendment to the Current Report on Form 10-Q filed by Oncologix Tech, Inc. (the “Company”) with the Security and Exchange commission on July 9, 2010. as amended and filed on February 17, 2011 is filed solely to correct two errors: 1) The Company updated Item 4T Controls and Procedures to include information required by Items 307, 308(a) and 308(c) of Regulation S-K; and 2) To correct the language in certifications 31.1 and 31.2 as required by Item 601(b)(31) of Regulation S-K. ONCOLOGIX TECH, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of May 31, 2010 (Unaudited) and August 31, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) for the three and nine month periods ended May 31, 2010 and 2009 4 Condensed Consolidated Statements of Stockholders' Deficit for the period from August 31, 2008 through May 31, 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine month period ended May 31, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 3.Quantitative and Qualitative Disclosure about Market Risk 28 ITEM 4T Controls and Procedures 29 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 30 ITEM 1A. Risk Factors 30 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3. Defaults Upon Senior Securities 30 ITEM 4. Submission of Matters to a Vote of Security Holders 31 ITEM 5. Other Information 31 ITEM 6. Exhibits 31 2 PART I: FINANCIAL INFORMATION ITEM 1.Financial Statements ONCOLOGIX TECH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS May 31, August 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Prepaid commissions - Total current assets Property and equipment (net of accumulated depreciation of $19,856 and $18,793) Investment in IUTM Marketing rights Long-term assets of discontinued operations - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Convertible notes payable (net of discount of $0 and $12,425) $ $ Notes payable - Notes payable - related parties - Accounts payable and other accrued expenses Accrued interest payable Current liabilities of discontinued operations - Total current liabilities Long-term liabilities: Convertible notes payable Convertible notes payable - related parties Total long-term liabilities Total liabilities Stockholders' Deficit: Preferred stock, par value $.001 per share; 10,000,000 shares authorized 261,762 and 295,862 shares issued and outstanding at May 31, 2010 and August 31, 2009, respectively Common stock, par value $.001 per share; 200,000,000 shares authorized; 186,122,326 and 178,282,995 shares issued at May 31, 2010 and August 31, 2009, respectively; 186,122,326 and 155,900,627 shares outstanding at May 31, 2010 and August 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Noncontrolling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 ONCOLOGIX TECH, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MAY 31 2 Three Months Ended For the Nine Months Ended May 31, May 31, May 31, May 31, Revenue $- $- $- $- Cost of Revenues - Gross margin - Operating expenses: General and administrative ) Depreciation and amortization Total operating expenses ) Loss from operations ) ) ) Other income (expense): Interest and finance charges ) Conversion expense - ) ) ) Loss on disposal of assets - - - ) Cancellation of debt - - - Other income (expense) (9,214 ) Total other income (expense) Net loss from continuing operations ) Discontinued operations: Operating loss from discontinued operations ) Gain on disposal of discontinued operations - - - Loss from discontinued operations ) Less loss attributable to noncontrolling interest (3 ) Net loss from discontinued operations ) Net loss before income taxes ) Income taxes - Net loss ) Loss per common share, basic and diluted: Continuing operations ) Discontinued operations ) Weighted average number of shares outstanding - basic and diluted See accompanying notes to condensed consolidated financial statements. 4 ONCOLOGIX TECH, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT FOR THE PERIOD AUGUST 31, 2, 2010 Additional Common Non- Preferred Stock Common Stock Paid-in Accumulated Stock Controlling Shares Amount Shares Amount Capital Deficit Subscribed Interest Total Balance, August 31, 2008 $ 51,889,552 ) $- $- $ (2,495,787 ) Stock based compensation - Issuance of stock for services - Issuance of stock for interest - Issuance of stock purchased for cash - Induced conversion expense - interest paid with stock - Induced conversion expense - conversion notes payable - Conversion of notes payable - Conversion of notes payable - related parties - Sale of noncontrolling interest - Net loss - ) - ) ) Balance, August 31, 2009 $ 55,104,084 ) $- ) $ (1,817,355 ) Issuance of stock purchased for cash - Issuance of subscribed stock - - - ) - - Induced conversion expense - conversion notes payable - Conversion of notes payable - Issuance of stock for unit conversions 68 - - - Beneficial conversion feature notes payable - Net loss - ) - ) ) Balance, May 31, 2010 (Unaudited) $ 56,864,732 ) $- ) ) See accompanying notes to condensed consolidated financial statements. 5 ONCOLOGIX TECH, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MAY 31, 2 For the Nine Months Ended May 31, May 31, Operating activities: Net loss ) ) Net loss from discontinued operations Net loss from continuing operations ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal of property and equipment - Stock based compensation expense - Amortization of discount on notes payable and warrants Induced conversion expense notes payable Issuance of stock and warrants for services - Beneficial conversion feature - notes payable - Beneficial conversion feature - stock issued for interest - Changes in operating assets and liabilities: Prepaid expenses and other current assets Prepaid commissions Deposits and other assets - Accounts payable and other accrued expenses ) Accrued interest payable Net operating cash flows - continuing operations ) ) Net operating cash flows - discontinued operations ) ) Net cash used in operating activities ) ) Investing activities: Purchase of property and equipment ) - Investment in joint venture - ) Net investing cash flows - continuing operations ) ) Net investing cash flows - discontinued operations Net cash used in investing activities ) Financing activities: Proceeds from issuance of convertible notes payable - Proceeds from issuance of notes payable - related parties - Proceeds from conversion of units - Proceeds from the issuance of common stock Repayment of notes payable ) ) Net cash provided by financing activities - continuing operations Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period See accompanying notes to condensed consolidated financial statements. 6 ONCOLOGIX TECH, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 — DESCRIPTION OF THE COMPANY We were originally formed in 1995 as "Wavetech, Inc." a New Jersey corporation and changed our corporate domicile to Nevada in December 1997, by merging into a Nevada corporation named, "Interpretel International, Inc." We subsequently changed our name, first to "Wavetech International, Inc." and then, in 2000, to "BestNet Communications Corp." Our business at the time was to provide worldwide long distance telephone communication and teleconferencing services to commercial and residential consumers through the internet. That business was never profitable and we were able to continue it only by repeated equity and debt financings. Accordingly, during December 2006, we determined to dispose of that business and sold it during February 2007. We entered the medical device business at the end of July 2006 through the acquisition of JDA Medical Technologies, Inc. ("JDA"), a development stage company, which was merged into our wholly owned subsidiary, Oncologix Corporation. On January 22, 2007, we changed our name to Oncologix Tech, Inc., to reflect this new business. During June 2007, we moved our principal offices from Grand Rapids, Michigan, to our offices at 3725 Lawrenceville-Suwanee Road, Suite B-4, Suwanee, Georgia, 30024, telephone (770) 831-8818.At that address, our business was the development of a medical device for brachytherapy (radiation therapy), called the “Oncosphere” (or “Oncosphere System”), for the advanced medical treatment of soft tissue cancers. It is a radioactive micro-particle designed to deliver therapeutic radiation directly to a tumor site by introducing the micro-particles into the artery that feeds the tumor tissue. Its first application is expected to be the treatment of liver cancer. Due to a lack of funding, we suspended these activities on December 31, 2007, whereupon we closed the offices in Suwanee Georgia. Our new mailing address is P.O. Box 8832, Grand Rapids, MI49518-8832, telephone (616) 977-9933. During May 2008, we determined to dispose of most of the assets of the Oncosphere project.This information is being presented as discontinued operations for all periods shown. In February 2009, we entered into a Technology Agreement with Institut für Umwelttechnologien GmbH, a German Company (“IUT”) whereunder the parties have agreed that: (a) The Company has granted an exclusive license to a new IUT subsidiary, called “IUTM”, to develop and manufacture products based on the Company’s proprietary information. This proprietary information is not based on the technology that had been subject to the Master License Agreement with the University of Maryland – Baltimore. The Company has also transferred to IUTM a number of items of laboratory equipment and inventory useful in connection with the licensed information. (b) The Company retains rights to market products based on such information as well as first consideration for marketing rights for other possible IUTM products. (c) In consideration of the license, the Company has received a 10% equity interest in IUTM, which is organized as a private German limited liability company and IUT has assumed approximately $82,000 of the Company’s indebtedness. (d) The Company’s marketing rights have been transferred to its subsidiary, Oncologix Corporation and the Company has issued IUTM 10% of the equity ownership of that subsidiary. In addition, on April 7, 2009, the Company entered into a Termination Agreement with the University of Maryland – Baltimore, The Master License Agreement between the Company and the University has been formally terminated and each party has released the other from all liabilities arising under the Master License Agreement. We have been advised that IUTM is continuing the development of a brachytherapy device generally as described above but based on proprietary technology not developed by the University of Maryland. We have begun discussions with IUTM to determine our future business and financial relationships and plans, including the possibility of developing and commercializing other radiation-based medical products. Our plan is then to seek financing for the implementation of those plans. While our Management is optimistic as to the outcome of those discussions and future success in financing, it is not possible to predict the probabilities of success with any degree of certainty. 7 By letter dated August 12, 2009, the Securities and Exchange Commission (“SEC”) notified us that unless we become current with our required public filings by August 27, 2009, the SEC may cause the Company to be de-registered under the securities laws and that the SEC may issue an order suspending public trading of the Company’s securities.As a result of preliminary conversations with the staff of the SEC, the Company believes that additional time may be granted that will be sufficient for the Company to be compliant with its filings.However, there is no assurance of that outcome.Such de-registration and suspension of trading will seriously limit the ability of investors to re-sell any of our shares held by them.In June, 2009, we began an effort to achieve compliance with all reporting requirements and our independent auditors began the process of examining our financial statements with a view to certifying them as required by law.In May 2010, we became current with our required public filings required by the SEC. NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES PRINCIPALS OF CONSOLIDATION The unaudited condensed consolidated financial statements include the accounts of its 90% owned subsidiary Oncologix Corporation, and its wholly owned subsidiaries Interpretel Inc, Telplex International and International Environment Corporation.All inter-company accounts and transactions have been eliminated in consolidation. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and, pursuant to rules and regulations of the Securities and Exchange Commission, do not include all information and footnote disclosures normally included in audited financial statements.However, in the opinion of management, all adjustments necessary to present fairly the results of operations, financial position and cash flows have been made.For further information, these statements should be read in conjunction with the financial statements included in the Company’s Annual Report on Form 10-K for the year ended August 31, 2009. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. INCOME TAXES The Financial Accounting Standards Board (FASB) has issued FASB ASC 740-10 (Prior authoritative literature: Financial Interpretation No. 48, "Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109 (FIN 48)). FASB ASC 740-10 clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with prior literature FASB Statement No. 109, Accounting for Income Taxes. This standard requires a company to determine whether it is more likely than not that a tax position will be sustained will be sustained upon examination based upon the technical merits of the position. If the more-likely-than- not threshold is met, a company must measure the tax position to determine the amount to recognize in the financial statements. As a result of the implementation of this standard, the Company performed a review of its material tax positions in accordance with recognition and measurement standards established by FASB ASC 740-10. The Company has adopted FASB ASC 740-10 to account for income taxes. The Company currently has no issues creating timing differences that would mandate deferred tax expense. Net operating losses would create possible tax assets in future years. Due to the uncertainty of the utilization of net operating loss carry forwards, an evaluation allowance has been made to the extent of any tax benefit that net operating losses may generate.A provision for income taxes has not been made due to net operating loss carry-forwards in excess of $30,000,000 as of May 31, 2010which may be offset against future taxable income through 2029. No tax benefit has been reported in the financial statements. 8 NONCONTROLLING INTEREST In December2007, the FASB issued FASB ASC 810, Consolidation, Non-Controlling Interests (“ASC 810”) (formerly referenced as SFAS No.160, Noncontrolling Interests in Consolidated Financial Statements-an amendment of Accounting Research Bulletin No.51). ASC 810 addresses the accounting and reporting standards for ownership interests in subsidiaries held by parties other than the parent, the amount of consolidated net income attributable to the parent and to the noncontrolling interest, changes in a parent’s ownership interest, and the valuation of retained noncontrolling equity investments when a subsidiary is deconsolidated. ASC 810 also establishes disclosure requirements that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners. ASC 810 is effective for fiscal years beginning after December15, 2008. During fiscal 2009, the Company issued a ten percent interest in its subsidiary, Oncologix Corporation, to IUTM as required in a technology agreement.The Company valued this interest at $212.Through May 31, 2010, the Company has allocated $3,635 losses to its noncontrolling interest.The Company has adopted ASC 810 to account for this noncontrolling interest. FAIR VALUE OF FINANCIAL INSTRUMENTS On January 1, 2008, the Company adopted FASB ASC 820-10-50, “Fair Value Measurements. This guidance defines fair value, establishes a three-level valuation hierarchy for disclosures of fair value measurement and enhances disclosure requirements for fair value measures. The three levels are defined as follows: · Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. · Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. · Level 3 inputs to valuation methodology are unobservable and significant to the fair measurement. The carrying amounts reported in the balance sheets for the cash and cash equivalents, receivables and current liabilities each qualify as financial instruments and are a reasonable estimate of fair value because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The carrying value of notes payable approximates fair value because negotiated terms and conditions are consistent with current market rates as of May 31, 2010 and August 31, 2009. CONVERTIBLE DEBT Interest on convertible debt is calculated using the simple interest method.The company recognizes a beneficial conversion feature to the extent the conversion price is less than the closing stock price on the issuance of the convertible notes.The Company has adopted ASC 470-20-35 regarding changes in the terms of the convertible notes also follows ASC 470-50 regarding changes in the terms of the convertible notes.The Company has adopted ASC 470-20-40 regarding induced conversion of its convertible debt. STOCK BASED COMPENSATION Effective September 1, 2006, we adopted the fair value recognition provisions of ASC 718 Compensation – Stock Based Compensation (formerly SFAS 123(R)), using the modified prospective transition method.Under that transition method, employee compensation cost recognized for fiscal 2007 includes: (i) compensation cost for all share-based payments granted prior to, but net yet vested as of September 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of ASC 718 and (ii) compensation cost for all share-based payments granted subsequent to September 1, 2006, based on the grant date fair value estimated in accordance with the provisions of ASC 718.Results for prior periods have not been restated.Stock-based compensation expense is recognized as a component of general and administrative expense in the Statement of Operations. The Company accounts for stock-based compensation to its employees and directors and measures of the amount of compensation expense for all stock-based awards at fair value on the date of grant and recognition of compensation expense over the service period for awards expected to vest.Restricted stock awards issued to employees and directors are measured based on the fair market values of the underlying stock on the dates of grant. 9 The Comapany’s 2000 Stock Incentive Plan provides for the annual grant of stock options to members of its Board of Directors upon the completion of its annual report filing on Form 10-K.Currently, the Company has limited amount of shares available for issuance.Our Board of Directors, in recognition of the limited amount of shares, has agreed to waive any right to such options for the Company’s fiscal years ended August 31, 2009 and 2008. NET LOSS PER COMMON SHARE Based on ASC 260 (formerly SFAS128 “Earnings Per Share”), basic earnings (loss)per share is calculated by dividing income (loss)available to common shareholders by the weighted average number of common shares outstanding for the period.Diluted earnings (loss)per share is calculated based on the weighted average number of common shares outstanding during the period plus the dilutive effect of common stock purchase warrants and stock options using the treasury stock method and the dilutive effects of convertible notes payable and convertible preferred stock using the if-converted method. Basic and diluted earnings per share for the three andnine months ended May 31, 2010 and 2009 are as follows: For the Three Months Ended For the Nine Months Ended May 31, May 31, May 31, May 31, Net loss attributable to common shareholders Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) $ ) $ ) $ ) $ ) Weighted average shares outstanding Loss per common share, basic and diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) ) $ ) $ ) $ ) $ ) $ ) $ ) Due to the net losses in fiscal 2010 and fiscal 2009, basic and diluted loss per share was the same, as the effect of potentially dilutive securities would have been anti-dilutive. Shares attributable to convertible notes not included the diluted loss per share calculation for the nine months ended May 31, 2010 and 2009 were 2,101,416 and 4,584,749, respectively. 10 NOTE 3 – DISCONTINUED OPERATIONS We entered the medical device business at the end of July 2006 through the acquisition of JDA Medical Technologies, Inc. ("JDA"), a development stage company, which was merged into our wholly owned subsidiary, Oncologix Corporation. On January 22, 2007, we changed our name to Oncologix Tech, Inc., to reflect this new business. During June 2007, we moved our principal offices from Grand Rapids, Michigan, to our offices at 3725 Lawrenceville-Suwanee Road, Suite B-4, Suwanee, Georgia, 30024, telephone (770) 831-8818.At that address, our business was the development of a medical device for brachytherapy (radiation therapy), called the “Oncosphere” (or “Oncosphere System”), for the advanced medical treatment of soft tissue cancers. It is a radioactive micro-particle designed to deliver therapeutic radiation directly to a tumor site by introducing the micro-particles into the artery that feeds the tumor tissue. Its first application is expected to be the treatment of liver cancer. Due to a lack of funding, we had to suspend these activities on December 31, 2007, whereupon we closed the offices in Suwanee Georgia. Net assets related to discontinued operations of our Oncosphere assets are as follows: May 31, August 31, Current assets of discontinued operations: Prepaid expenses and other current assets $- $- Total current assets of discontinued operations - - Long-term assets of discontinued operations: Property and equipment - Total long-term assets of discontinued operations - Total assets of discontinued operations $- Current liabilities of discontinued operations: Accounts payable and other accrued expenses $- Total liabilities of discontinued operations $- Net assets of discontinued operations $- 11 The expenses shown below are part of the discontinued operations of our Oncosphere business. For the Three Months Ended For the Nine Months Ended May 31, May 31, May 31, May 31, Operating expenses: General and administrative $ 34 $ $ $ Depreciation and amortization - Total operating expenses 34 Loss from operations ) Other income (expense): Loss on disposal of assets - - - ) Other income (expense) - - - ) Total other income (expense) - - - ) Loss from discontinued operations ) Gain on disposal of discontinued operations - - - Loss from discontinued operations ) Less loss attributable to noncontrolling interest (3 ) Net loss from discontinued operations $ ) $ ) $ ) $ ) NOTE 4 — STOCKHOLDERS EQUITY PREFERRED STOCK: The Company is authorized to issue up to 10,000,000 shares of preferred stock, par value $0.001, in one or more series, and to determine the price, rights, preferences and privileges of the shares of each such series without any further vote or action by the stockholders. The rights of the holders of common stock will be subject to, and may be adversely affected by, the rights of the holders of any shares of preferred stock that may be issued in the future.As of the date of this report, the Company has 261,762 Preferred Series A shares outstanding.These shareholders do not have any voting rights in the Company.Each Series A Preferred share is convertible into two shares of common stock at a price of $0.10 per common share. UNITS: On March 30, 2003, the Company completed the private placement of Units pursuant to the terms of a Unit Purchase Agreement (the “Units”) with accredited investors.Each Unit consists of the following underlying securities:(i) three shares of the Company’s common stock;(ii) one share of Series A Convertible Preferred Stock, par value $.001 per share;and (iii) one three-year warrant to purchase one share of common stock at a per share price of $0.30.The warrants expired on March 31, 2006.Each share of Series A Convertible Preferred Stock is convertible into two shares of the Company’s common stock in exchange for $0.10 per common share ($.20 for each Series A Convertible Preferred share converted).The securities underlying the Units are not to be separately tradable or transferable apart from the Units until such time as determined by the Company’s Board of Directors.Our Board of Directors authorized the separation of the Units into their component parts twice, once in July 2004 and again in February 2005.Our Board of Directors again authorized the separation of the Units again in April 2008.On April 11, 2008 holders of 100,300 Units contributed $20,060 to convert 100,300 shares of preferred stock into 200,600 shares of common stock.On June 27, 2008, holders of 47,000 Units contributed $9,400 to convert 47,000 shares of preferred stock into 94,000 shares of common stock.During March and April 2010, holders of 34,100 Units contributed $6,820 to convert 34,100 shares of preferred stock into 68,200 shares of common stock. As of May 31, 2010 and August 31, 2009, there were 261,762 and 295,862 Units outstanding that had not been separated, respectively.These units are presented as their underlying securities on our balance sheet and consist of 261,762 shares of Series A Preferred Stock and 785,286 shares of common stock which is included in the issued and outstanding shares. 12 SUBSCRIBED COMMON STOCK: As of May 31, 2010, we had 0 shares of subscribed stock that were issuable. COMMON STOCK: Under the terms of our acquisition of JDA, we issued 43,000,000 shares of our common stock to the previous owners of JDA.Of these shares, 29,843,160 were placed into escrow pending the achievement of certain development and operating goals.These escrowed shares were not included in the calculation of the purchase price of JDA and will be included in that calculation if and to the extent that the applicable contingencies are resolved and the shares are released from escrow.The development and operating goals that relate to the release of these shares, and the number of shares to be released at the time the goal is achieved are as follows:(i) 7,460,790 shares upon the completion of the “Development Phase”, as defined in the Merger Agreement between the Company and JDA (already released); (ii) 9,325,986 shares upon the completion of the “Pre-Clinical Testing Phase as defined in the merger agreement; and (iii) 13,056,382 shares upon the completion of the Clinical Approval Phase.On September 10, 2009, the remaining 22,382,368 shares in escrow were released back to the Company and subsequently retired.Below is a listing of recent stock sales: Date of Sale Proceeds from Sale Further Description and Remarks October 13, 2008 On October 13, 2008, the Company sold 1,500,000 shares of common stock to an accredited investor at $0.01 per share. October 13, 2008 On October 13, 2008, the Company sold 1,500,000 shares of common stock to its CEO, Anthony Silverman at a price of $0.01 per share. December 1, 2008 On December 1, 2008, the Company sold 1,500,000 shares of common stock to an accredited investor at $0.01 per share. January 13, 2009 On January 13, 2009, the Company sold 300,000 shares of common stock to an accredited investor at $0.01 per share. March 17, 2009 On March 17, 2009, the Company sold 1,000,000 shares of common stock to an accredited investor at $0.015 per share. May 13, 2009 On May 13, 2009, the Company sold 2,000,000 shares of common stock to three accredited investors at $0.015 per share. May 22, 2009 On May 22, 2009, the Company sold 1,000,000 shares of common stock to an accredited investor at $0.015 per share. June 13, 2009 On June 13, 2009, the Company sold 1,500,000 shares of common stock to an accredited investor at $0.02 per share. September 30, 2009 On September 30, 2009, the Company sold 1,250,000 shares of common stock to an accredited investor at $0.02 per share. November 3, 2009 On November 3, 2009, the Company sold 1,250,000 shares of common stock to an accredited investor at $0.02 per share. February 1, 2010 On February 1, 2010, the Company sold 1,000,000 shares of common stock to an accredited investor at $0.025 per share. April 16, 2010 On April 16, 2010, the Company sold 1,666,667 shares of common stock to an accredited investor at $0.03 per share. May 17, 2010 On May 17, 2010, the Company sold 833,333 shares of common stock to an accredited investor at $0.03 per share. 13 WARRANTS: Details relative to the 0 and 3,690,832 outstanding warrants at May 31, 2010 and August 31, 2009, respectively are as follows: Weighted Average Date of Number Exercise Remaining Expiration Grant of Shares Price Exercise Life Date First quarter of fiscal 2002 - October 17, 2007 Second quarter of fiscal 2002 - January 30, 2008 Third quarter of fiscal 2002 - April 23, 2007 Second quarter of fiscal 2004 - January 8, 2007 Third quarter of fiscal 2004 - May 31, 2009 Fourth quarter of fiscal 2004 - June 4, 2009 Third quarter of fiscal 2006 - March 13, 2008 Outstanding, August 31, 2006 Second quarter of fiscal 2007 - January 8, 2007 Second quarter of fiscal 2007 - December 4, 2008 Third quarter of fiscal 2007 - April 23, 2007 Outstanding, August 31, 2007 First quarter of fiscal 2008 - October 17, 2007 First quarter of fiscal 2008 - September 17, 2009 Second quarter of fiscal 2008 - January 30, 2008 Second quarter of fiscal 2008 - December 3, 2009 Third quarter of fiscal 2008 - March 13, 2008 Outstanding, August 31, 2008 Second quarter of fiscal 2009 - December 4, 2008 Third quarter of fiscal 2009 - May 31, 2009 Fourth quarter of fiscal 2009 - June 4, 2009 Outstanding, August 31, 2009 First quarter of fiscal 2010 - September 17, 2009 Second quarter of fiscal 2010 - December 3, 2009 Outstanding, May 31, 2010 - - - Additional information relative to our warrants outstanding at May 31, 2010 is summarized as follows: Weighted Avg. Number Exercise Price Outstanding, August 31, 2008 $ Expired/Retired ) $ Exercised - $
